Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement as previously set forth.
  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant has simply indicated that ‘computers’ essentially achieve all the claimed functions, without setting forth any particular algorithms or explained in sufficient detail how to make and use the claimed device with the particularity and specificity needed to enable one of ordinary skill to do what is claimed. Setting forth generic computers as the means is insufficient to demonstrate reasonable possession of the claimed subject matter which incorporates the functions of (inter alia) “analyze an uncut meat” “calculate …depths” “analyzing…locating…first bone configuration…” etc. These are non trivial computational tasks, and the disclosure, as a whole, does not reasonably convey the ability to make and use the invention including these (and the other computational/ sensing) tasks set forth in claims 2-10. As addressed previously, the Wands factors, taken as a whole clearly indicate that a person of ordinary skill would require undue experimentation to create the claimed apparatus, and as such, the claims set forth lack enablement and are rejected.
As set forth previously, and included again for completeness: 
See MPEP 2164.01a for a discussion of enablement:
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands , 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)”

With respect to (A), the claims do not list any specific computer, program, or algorithm for performing the functional steps of the claims. They are as broad and open ended as possible, and incorporate any conceivable means of performing the function. This factor weighs heavily in favor of a finding of a lack of enablement. 
With respect to (B), the nature of the invention is to an automatic system, but not to any specific implementation of that system structurally—rather it is a vague concept of the ability of the device to interpret data from images. In that context, the nature is image processing, data processing, and resultant automated saw device, but without any structure to perform those functions present in the claim, and without any explanation of what is required to actually achieve any of the functions stated in claims 1 and 2. This factor weighs heavily in favor of a finding of a lack of enablement. 
With respect to (C), the art of record shows that automated saws are common, but the use of visual processing to automatically identify bone and meat regions as claimed is not necessarily known as set forth in the claims. This factor therefore weighs against a finding of enablement. 
With respect to factor (D) --The level of one of ordinary skill; those of ordinary skill are able to make and use control systems broadly, but the inference that no disclosure of the nature of the data processing, interpretation, or specific hardware or software is needed is not sufficient. People of ordinary skill can substitute saws and mechanisms one for another, but the addition of a visual interpretation system with no more information would not be routine to one of ordinary skill. Therefore this factor weighs against a finding of enablement, since the use of the vague type of visual interpretative control set forth in the claims is not ubiquitous or routine on the present record. 
Similarly, with respect to (E) and (H), a visual interpretation schema is wildly unpredictable, since there are dozens of variables that can affect both the image creation and the image interpretation (such as type of ‘visual’ sensor—is it a CCD? A camera? What type? What lense? What speed of shutter what digital sensor? How is the data stored? What contrast, filter, other processing is applied?). This does not indicate a routine or simple predictable application of known factors—rather this implicates that the person attempting to practice the “solution” given by the applicant, would need to solve the whole problem themselves—by determining all of the equipment noted above and selecting from an infinite variety of possible software and algorithms those that would be suitable to effect some solution. This is a wildly unpredictable and onerous amount of experimentation. These factors weigh heavily in favor of a finding of a lack of enablement. 
With respect to (G), applicant has not provided any working examples, which therefore weighs against a finding of enablement. The application demonstrates at best a wish for automation, and not automation being realized. The specification does not disclose how any portion of the saw (including any of the non-claimed elements disclosed, such as generic computers) can be made to look at meat and decide which portions are meat and which are bone, or how to take such information and convert it into usable instructions or steps that can be performed. Saying the automatic device can look and decide things is not the same as disclosing how to make and use a device with the ability to do so. Here applicant has failed to disclose information needed to make and use the device as claimed, and therefore the claims must be rejected under 112(a) for lack of enablement. 
In conclusion, having duly considered the application and each Wands factor, the claims clearly lack enablement, and are rejected under 112(a). 


As noted previously, Claims 2-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As explained with respect to “enablement” requirement, applicant has disclosed the ends which are desired without particularly explaining the means used to achieve them. Setting forth generic computers as the means is insufficient to demonstrate reasonable possession of the claimed subject matter which incorporates the functions of (inter alia) “analyze an uncut meat” “calculate …depths” “analyzing…locating…first bone configuration…” etc. These are non-trivial computational tasks, and the disclosure, as a whole, does not reasonably convey possession of the invention such that a person of skill would understand applicant to be in possession of the claimed invention, or, as set forth above, to have reasonably demonstrated how to make and use the invention. Applicant only indicates that there is “controller” “memory” and “device application” which includes no reasonable algorithm or method or schema for achieving the desired results, only the results themselves are specified. Without the actual disclosure of the manner in which the generically recited “controller” achieves the stated control objectives, the disclosure lacks written description and enablement for the claimed invention. “device application” lacks written description in the disclosure, since the nature of the application is completely unstated, and therefore not reasonably in applicant’s possession. The public is not reasonably on notice as to what is the application, and the quid pro-quo of the patent system has not been achieved. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As noted in the action dated 11/09/2021, every instance of a positive step within an apparatus claim is indefinite. Examples that still clearly remain are, inter alia, claim 2 line 13 “capturing” and line 15 “analyzing” and 11-12 “using said device application” and 16 “locating…bone configuration” etc.
Newly included limitation “device application” is indefinite. It cannot be determined what is and is not considered a “device application.” The specification provides no reasonable boundary to that term, and it cannot be inferred as software per se without a statement to that effect. The boundary of what is and is not “device application” is impermissibly vague and ill defined. The nature of what the program(?) or “device application” is able to do is un-disclosed in the whole of the specification beyond the desired outcome of the whole, and the means by which the outcome is achieved are not included in the specification. (See 112(a) written description and enablement rejections above). 
Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive.
Applicant alleges that “draw[ing]” the calculating actions to the “device application…memory …controller.” Somehow is responsive to the “112” rejection. This is not persuasive. The 112(b) rejection allegedly being addressed was for the claims reciting positive method steps in an apparatus claim which is indefinite. The indefiniteness of all active steps within the apparatus claim remains, and is rejected on that ground, rending all claims unpatentable. 
Applicant alleges that all the “objections” to the claims presented under 112(a) are “addressed” by “directing these clauses to the device application in the controller.” This is not persuasive. The generic recitation of a “computer” or software does not relieve applicant of the 112(a) requirements to demonstrate possession (written description) and enablement. Here, as clearly set forth above, applicant has only set forth the intended results of some “device application” and has not in any way permitted persons of ordinary skill to be able to make and use the invention as claimed, OR to believe applicant to have demonstrated possession of the invention. The 112(a) rejections as previously and now set forth are correct and maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724